Title: To James Madison from Cleon Moore, 20 March 1807
From: Moore, Cleon
To: Madison, James



Sir,
Alexandria 20th: March 1807

My Son Alexander Moore who is the Bearer hereof has acted as my Deputy in the Office of Register of Wills ever since my Appointment and is now in my Opinion quite Competent to the Business.  My Children are all Sons, and I have brought them up to different callings by which I hope they will with Reputation be able to get their livings, and be good Citizens.  This Son I wish to reward for his diligence in my business and Attention to me in other respects with the Office of Register of Wills and will resign in his Favor, but upon no other Terms.  I hold the Office of a Notary Public in which (as I am well able to do all the business) there will be no danger of my being disturbed, especially as I have several Sons in Town who can Assist occasionally, and the profits with the Addition of a Pension lately allowed me will very Sufficiently support my Wife and myself.  I hope the President will Cherish my laudable views and Conduct respecting my Children, by giving the Appointment of Register of Wills for the County of Alexandria to my Son Alexander Moore, in which case, I resign the Office, and shall esteem it a great kindness if you will endeavour to promote the business for him.  I am Sir with very great Respect Your most Obedient Humb Servt

Cleon Moore

